March 17, 2014 Via EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: REDtone Asia, Inc. Comment Letter To Whom It May Concern: This letter is in response to your correspondence dated February 5, 2014, requesting certain revisions to the Form 10-K filed on September 13, 2013, and the Form 10-Q filed on January 15, 2014 for REDtone Asia, Inc. (the “Company”).The Company is working to address your comments and to revise the filings and is working to obtain its accounting professional’s final approval on the responses. The Company respectfully requests an extension of three weeks to file a response letter and amended filings. Please direct any further correspondence to this firm at fax number (801) 355-5005 and phone number (801) 303-5730. Very truly yours, Hui Nooi Ng Chief Financial Officer REDtone Asia, Inc.
